Citation Nr: 1228412	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss from September 22, 2009, to December 30, 2009, and in excess of 0 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to December 31, 2009, audiometric testing shows the Veteran had Level V hearing in both ears.

2.  As of December 31, 2009, audiometric testing shows the Veteran has no worse than Level IV hearing in the right ear and Level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 20 percent for bilateral hearing loss from September 22, 2009, to December 30, 2009, and for a compensable evaluation as of December 31, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  To the extent that the Veteran has raised concerns about the adequacy of the VA examination, that issue is addressed below.  See Barr v. Nicholson, 21Vet.App. 303, 312 (2007) (noting that if VA endeavors to provide the Veteran with a medical examination, that examination must be adequate).  The Veteran testified at his January 2012 hearing that his hearing impairment had worsened since his January 2011 VA examination.  In this case, the Veteran supplied a November 2011 private examination to illustrate the current severity of his hearing impairment.  He did not indicate through his testimony that he felt his hearing impairment had again worsened in the two months between this examination and the hearing.  As such, the record adequately revealed the current state of the Veteran's bilateral hearing loss and an additional VA examination is not necessary.   See, Dingess, 19 Vet. App. 473, 495-96.

Moreover, his statements in support of the claim are of record, including testimony provided at a January 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2012 hearing, the undersigned mistakenly identified the issue as a reduction case.  However, as explained below, this claim involves a staged initial rating, not a rating reduction.  Nevertheless, the undersigned sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connected for bilateral hearing loss was awarded in an October 2010 rating action.  The initial disability evaluation was staged with a 20 percent evaluation from September 22, 2009, and a noncompensable evaluation as of December 31, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999)(allowing for the establishment of separate ratings for separate periods of time based on the evidence at the time).  The Veteran appealed that decision.  See id.  

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, this claim is an appeal of the initial staged disability evaluation, not a claim of the propriety of a reduction.  As such, the special provisions governing the reduction of disability evaluations do not apply.  See 38 C.F.R. § 3.105(e) (requiring that, in cases where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing a reduction or discontinuance be prepared setting forth all material facts and reasons).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 4.85(a).

Private records dated September 2009 include audiometric findings of pure tone threshold levels as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
75
55
LEFT
25
50
70
75
55

The pure tone threshold average were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Speech recognition was 72 percent in the both ears.  The Veteran reported difficulty understanding conversational speech and he family expressed concern about his hearing loss.  

Under Table VIa, both ears are assigned Roman numeral "V".  Under Table VII, if the poorer ear is rated "V" and the better ear is also rated "V," then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However these audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  

On December 31, 2009, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
70
80
55
LEFT
25
50
70
75
55

Speech recognition was 92 percent bilaterally, which is significantly better than the private examiner's findings.  The Veteran reported functional impairments including difficulty hearing verbal instructions, inability to conduct business over the telephone, difficulty in normal conversation even with his wife, the need to read lips, and difficulty while watching television that required him to either turn the volume up loud or use closed captioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints, including functional impairments.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered an opinion as to the nature of the Veteran's bilateral hearing loss, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  

Based on these findings, both ears are assigned Roman numeral "I" under Table VI and no exceptional pattern of hearing loss under § 4.86(a) has been shown.  Under Table VII, a noncompensable rating is warranted.  See 38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in January 2011.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
80
56
LEFT
35
55
70
75
59

Speech recognition was 80 percent in the right ear and 92 percent in the left ear.  Under Table VI, the right ear is assigned Roman numeral "IV" and the left ear is assigned Roman numeral "II".  The Veteran reported difficulty with verbal instructions, conversing over the telephone, and holding normal conversation even with his wife, especially when background noise was present.  See Martinak, 21 Vet. App. 447, 455.  Again, this examination contained all information needed to rate the disability.  The examiner reviewed the objective evidence of record and the Veteran's subjective complaints.  Therefore, this examination is adequate for VA purposes.

The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b), however the audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  Under Table VII, if the poorer ear is rated "IV" and the better ear is rated "II," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

In his lay statements and testimony, the Veteran has reiterated his complaints of difficulty in normal conversation, especially in the presence of background noise.  Additionally, at the time of his January 2012 hearing, the Veteran stated that he believed his hearing had gotten worse since the January 2011 VA examination.  He provided a more recent private examination in furtherance of this claim.  That examination, dated November 2011, found the following pure tone threshold levels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
85
58
LEFT
30
50
70
75
56

Speech recognition was 84 percent in the right ear and 88 percent in the left ear.  This, too, is a significant improvement from the scores found in September 2009 by this private examiner.  Under Table VI, the right ear is assigned Roman numeral "III" and the left ear is assigned Roman numeral "II".  The Veteran reported difficulty hearing and understanding conversational speech, especially when background noise was present.  Again, the special provisions of 38 C.F.R. § 4.86(a) and (b) do not apply.  Under Table VII, if the poorer ear is rated "III" and the better ear is rated "II," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

While the Veteran's pure tone threshold averages have increased slightly during the course of this appeal, these averages have only warranted a compensable disability evaluation when combined with his speech recognition scores found during the September 2009 private examination.  Notably, the November 2011 private examination, performed by the same audiologist as the September 2009 examination, showed markedly higher speech recognition scores.  Based on the above, the September 2009 private examination's speech recognition results appear to be the outlier.  The initial stage of 20 percent from September 22, 2009, to December 31, 2009, reflects that period of worse speech recognition scores.  However, as described above, this impairment does not warrant a 30 percent evaluation.  See 38 C.F.R. § 4.7.

The remaining examinations, beginning with the December 31, 2009, VA examination, show a degree of hearing impairment that falls short of a compensable rating, as demonstrated by the analysis above.  Thus, as of December 31, 2009, a compensable evaluation is not warranted.  See id.

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as an increase in pure tone threshold average or a decrease in speech recognition, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest and the Veteran does not allege that his bilateral hearing loss has rendered him unemployable.  As such, Rice is inapplicable to this case.


ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss from September 22, 2009, to December 30, 2009, and in excess of 0 percent thereafter, is denied.




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


